Order filed, January 10, 2013.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00008-CR
                                 ____________

                            ISIDRO RUIZ, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 208th District Court
                             Harris County, Texas
                       Trial Court Cause No. 789378-A


                                      ORDER

      The reporter’s record in this case was due January 2, 2013. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Cheryl Pierce, the substitute court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM